         Case 1:20-cr-01867-MV Document 38 Filed 03/11/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                   Plaintiff

vs.                                                       No.: 20CR01867-MV

JOSHUA GUTIERREZ,

                   Defendant.

      DEFENDANT’S RESPONSE TO GOVERNMENT’S SENTENCING

                                 MEMORANDUM

       Joshua Gutierrez, by and through his attorney, Sylvia Baiz, Assistant Federal

Public Defender, files the following response to the government’s sentencing

memorandum.

       The instant case exemplifies the reasons for the bargaining process and why a

defendant, although having some type of defense, may choose to plead guilty

instead. There were facts in favor of and against proceeding to trial. Joshua

Gutierrez chose to plead guilty because in fact he is guilty of shooting and killing

John Doe, but based on the circumstances in his case a sentence of 12 years is an

eminently reasonable sentence.




                                            1
         Case 1:20-cr-01867-MV Document 38 Filed 03/11/21 Page 2 of 4




      There are always two sides to every story. As the government acknowledges,

Joshua would have presented a defense of self-defense to the shooting of John Doe.

The reason there was bad blood between John Doe and Joshua was because Joshua

had been stabbed by John Doe and his brother MK. There is evidence in the Navajo

report attached to the government’s sentencing memorandum that Joshua may have

gone to the home of John Doe’s mother 6 months ago and damaged the front door.

However, it appears that she called the police not to report that her front door was

damaged or that she received a threat, but to report that people were fighting outside

her house. When police arrived there were several men standing around Joshua after

John Doe and MK had beaten Joshua and stabbed him. At most Joshua was an angry

young drunken man who could not discern that the consequences of his actions

would lead to his own stabbing.

      The government argues naively that, “On March 29, 2020, John Doe went to

L.P.’s house for purely innocuous reasons; he was not seeking out Defendant to

hurt or fight him. (PSR ¶ 17.) Rather, John Doe was part of a group that wanted to

“kick back” with L.P. (Id.) The group included John Doe’s brother, M.K., John

Doe’s cousin, J.L., and M.K.’s girlfriend. (PSR ¶ 12.) The group arrived at L.P.’s

house in the early morning hours of March 29, 2020 after a night out. L.P. invited

the group into his room to drink, smoke, and hang out. (PSR ¶ 17.)” Joshua’s

girlfriend Ciara was John Doe’s ex-girlfriend. She and Joshua lived at L.P’s

                                             2
           Case 1:20-cr-01867-MV Document 38 Filed 03/11/21 Page 3 of 4




house. The question remains, why would two people who had previously stabbed

and beaten Joshua believe it was o.k. to go to the home he shared with John Doe’s

ex-girlfriend (Ciara) and her family and party with her father. It appears that John

Doe had no affinity with his ex-girlfriend, Ciara, as John Doe had custody of the

son he had with Ciara and prevented her from helping raise the boy or even visit

with him.

       Although the government insists that, “John Doe was a nuisance and an

irritant, not a serious threat to Defendant’s safety.” (GB 4) The fact remains that

John Doe and his brother MK gravely assaulted and injured Joshua Gutierrez six

months earlier and he had reason to fear for his life when he saw them on the night

of March 29th. This was also the reason Joshua yelled at them to leave the house

with the gun in hand. Initially JL and MK, John Doe’s brother and companion

lied to FBI after the shooting stating that MK was not around. This is because MK

was on federal probation and had a record for committing crimes of violence. 1




       1
         See convictions for assaulting his father in case no. 06-cr-1167-JC for biting his ear off
and stabbing him and case no. 12-CR-00348 for stabbing an inmate while serving time at US
Penitentiary in Florence, Colorado. As well, John Doe had convictions for aggravated assault,
case D0-jr-2006-00442 and conspiracy to commit armed robbery with a deadly weapon in D202-
CR-2009-0315.
                                                    3
         Case 1:20-cr-01867-MV Document 38 Filed 03/11/21 Page 4 of 4




                                     CONCLUSION

      Mr. Gutierrez respectfully requests the Court sentence him to the 12-year

sentence agreed to by the parties. Mr. Gutierrez has been in custody since his

arrest in the instant case on March 30, 2020.




      Dated: March 11, 2021                     Respectfully submitted,
                                                FEDERAL PUBLIC DEFENDER
                                                111 Lomas NW, Suite 501
                                                Albuquerque, NM 87102
                                                (505) 346-2489

                                                  /s [Electronically filed 3-11-21]
                                                SYLVIA A. BAIZ, AFPD




                                                4
